department of the treasury inte rnal reve nue s ervi ce washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number info release date date date dear sir or madam this letter is in response to your request for an information_letter concerning to what extent a telephone cooperative tax-exempt under sec_501 of the internal_revenue_code code is subject_to the filing and reporting requirements of sec_6041 of the code related to the redemption of capital credits you are a tax-exempt telephone cooperative that allocates capital credits to your member- patrons most of your member-patrons are individual non-corporate taxpayers for whom you provide telephone and other telecommunications services sec_6041 of the code provides in part that all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensation remunerations emoluments or other fixed or determinable gains profits or income other than payments to which sec_6044 applies of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations and in such form and manner and to such extent as may be prescribed by the secretary setting forth the amount of such gains profits and income and the name and address of the recipient of such payment sec_1_6041-1 of the income_tax regulations regulations provides that except as otherwise provided in sec_1_6041-3 and every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to the payments it makes during the calendar_year in the course of its trade_or_business to another person of fixed or determinable income described in paragraph a i a or b of sec_1_6041-1 sec_1_6041-1 of the regulations provides in part that the payments described in subsections a i a and b of sec_1_6041-1 shall not include any payments with respect to which an information_return is required by or may be required under authority of sec_6044 of the code relating to patronage_dividends sec_6044 of the code provides that except as otherwise provided in sec_6044 every cooperative to which part i of subchapter_t of chapter applies which makes payments of amounts described in sub sec_6044 aggregating dollar_figure or more to any person during any calendar_year shall make a return according to the forms and regulations prescribed by the secretary sec_1_6044-2 of the regulations provides that except as provided in sec_1_6044-4 every organization described in paragraph b of sec_1_6044-2 which makes payments with respect to patronage occurring on or after the first day of the first taxable_year beginning after date of amounts described in sec_1_6044-3 aggregating dollar_figure or more to any person during any calendar_year shall make an information_return on forms and for the calendar_year sec_1_6044-2 of the regulations provides that any corporation operating_on_a_cooperative_basis which is engaged in furnishing electric energy or providing telephone service to persons in rural areas is not an organization subject_to the reporting requirements of sec_1_6044-2 sec_501 of the code exempts benevolent_life_insurance_associations of a purely local character mutual_ditch_or_irrigation_companies mutual_or_cooperative_telephone_companies or like organizations including mutual_or_cooperative_electric_companies from federal income_taxation provided certain criteria are met sec_1381 of the code states that a cooperative engaged in furnishing electric energy or providing telephone service to persons in rural_area is not subject_to taxation under subchapter_t sec_1385 of the code provides that the amount of any patronage_dividend shall not be included in gross_income to the extent that such amount is attributable to personal living or family items sec_1_61-5 of the regulations provides that patronage_dividends or capital credits are not included in taxable_income if they are allocated on a patronage basis by a cooperative association with respect to supplies equipment or services which were not deductible by the patron under sec_162 or sec_212 of the code rural telephone cooperatives are not subject_to the reporting requirements of sec_6044 of the code therefore the requirements of sec_6041 are applicable see sec_1 b iii of the regulations payments by rural telephone cooperatives of dollar_figure or more of patronage_dividends in any_tax year are required to be reported under sec_6041 of the code unless the payments are not required to be included in income by the recipient individual recipients of patronage_dividends will not be required to include these payments in income if the payments are attributable to personal living or family items not deductible under sec_162 and sec_212 of the code rural telephone cooperatives will not be required to file information returns under of the code with regard to payments of dollar_figure or more of patronage_dividends to their individual members who did not deduct their payment to the cooperative under sec_162 or sec_212 in determining whether the payments are included in the income of the individual patron the rural telephone cooperative will use the information available to it we believe this general information will be of assistance to you this letter however is not a ruling and may not be relied on as such if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter theodore r lieber manager exempt_organizations technical group sincerely
